Citation Nr: 0826688	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  98-03 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for spinal cord infarction.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1951 to May 
1952.

The veteran served on active duty from December 1951 to May 
1952.

In a December 1997 rating decision, the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), denied entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for spinal cord infarction.

In August 2000, the Board denied the veteran's claim.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2001, the Court issued an 
order vacating the Board's August 2000 decision and remanding 
the case to the Board for consideration of the veteran's 
claim pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).

In May 2002, the Board considered the VCAA and denied the 
veteran's claim.  In December 2002, the Court issued an order 
vacating the Board's May 2002 decision and remanding the case 
to the Board for further consideration of the veteran's claim 
pursuant to the VCAA.

The Board denied the veteran's claim in September 2004.  In a 
November 2006 Memorandum Decision, the Court determined that 
further development was necessary and in a December 2006 
order, vacated and remanded the case to the Board.

In August 2007 the Board remanded the case for further 
evidentiary development.

The Board notes that we have received correspondence from 
David E. Boelzner, Esq., regarding the veteran's claim.  
However, the Power of Attorney on file assigns Daniel G. 
Krasnegor, Esq., as the veteran's appointed representative.  
There being no reassignment of representative on file, Daniel 
E. Krasnegor is deemed to be the veteran's representative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he had a stroke in January 1997 which 
was due to the VA's failure to provide him with the refill of 
his medications as he requested.  He asserts that he had been 
out of medications for 3 weeks at the time of the stroke.  

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  38 C.F.R. 
§ 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  

A VA medical opinion of March 2008 notes that there was 
record in the claim file that the veteran had been prescribed 
aspirin 325 mg per day dating as far back as 1991; that while 
aspirin is one of the prophylactic treatments for 
myeloproliferative disorders, the veteran had been on aspirin 
for at least 6 years at the time of his diagnosis; that 
aspirin was readily available over the counter and the 
veteran would have had no difficulty with supply if in fact 
he was in danger of running out of his pills.  The examiner 
concluded that it is less likely as not that the proximate 
cause of the veteran's spinal cord infarction was due to 
training, hospital care, medical or surgical treatment or an 
examination furnished by the VA.  

The Board notes that the examiner discussed the availability 
of aspirin over the counter in his opinion.  However, the 
availability of aspirin is not relevant in resolving the 
issue at hand.  It is unclear from the opinion, whether the 
examiner relied on the availability of aspirin over the 
counter in reaching his opinion.  Therefore, a clarification 
is required.  

Accordingly, the case is REMANDED for the following action:

The AOJ should obtain clarification 
from the VA examiner who prepared the 
May 2008 medical opinion as whether it 
is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the proximate cause of the 
veteran's spinal cord infarction was 
training, hospital care, medical or 
surgical treatment, or an examination 
furnished by the VA, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The examiner should indicate in the 
report the medications the veteran was 
prescribed and taking at the time of 
his spinal cord infarction, to include 
regularity with which he took his 
medication.  The examiner should 
specifically state the reasons for his 
conclusion and should not rely on the 
availability of any medication over the 
counter when rendering his opinion.  If 
the examiner who provided the May 2008 
opinion is not available, the veteran 
should be scheduled for a new 
examination with another VA examiner 
and a new opinion, in accordance with 
the requirements outlined above, should 
be requested.  The claim file and 
treatment records should be made 
available to the examiner.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




